— In related custody and visitation proceedings pursuant to Family Court Act article 6, the maternal grandmother appeals from an order of the Family Court, Westchester County (Horowitz, J.), entered January 22, 2009, which dismissed the petitions.
' Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner grandmother filed petitions in August 2008 for custody and visitation of her two grandchildren, who had been in the physical custody of their mother, the petitioner’s daughter, but were about to move with their father to Egypt. The Family Court dismissed the petitions, and the petitioner appeals. While this appeal has been pending, the children have returned from Egypt and are now in their mother’s custody.
Under the circumstances, the underlying basis of the grandmother’s petitions, that her two grandchildren, who had been in the physical custody of their mother, the petitioner’s daughter, were about to live with their father in Egypt, has been rendered academic, requiring dismissal of the appeal (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]; Matter of Gonzalez v Gonzalez, 57 AD3d 896, 897 [2008]). Mastro, J.P., Fisher, Belen and Austin, JJ., concur.